Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowed because the prior art of record, specifically  Tajima(4,933,929) teaches an optical transmission system for transmitting an RF signal by a frequency division multiplexing method comprising: an electro-optical conversion device for receiving an RF signal(See Col. 3 lines 6-20, fig. 1 i.e. an electro-optical conversion device channel transmitter(T1) for receiving an RF signal(input signal)), converting the RF signal into an optical signal(See Col. 3 lines 10-15, fig. 1 i.e. semiconductor laser(12) for converting the RF signal into an optical signal), and transmitting the optical signal(See Col. 3 lines 1-5, fig. 1 i.e. transmitting the optical signal via optical fiber(5)), an optical transmission line for transmitting the optical signal transmitted from the electro-optical conversion device(See Col. 3 lines 1-5, fig. 1 i.e. an optical transmission line(5) for transmitting the optical signal transmitted from the electro-optical conversion device(T1)), and an opto-electrical conversion device for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal(See Col. 3 lines 28-35, fig. 2 i.e. an opto-electrical conversion device(143) for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal), wherein the electro-optical conversion device includes a light source capable of emitting light at output of 0.8 mW or more(See Col. 3 lines 5-10, fig. 1 i.e. wherein the electro-optical conversion device(T1) includes a light source(13) capable of emitting light at output of 0.8 mW or more(30mW)); a constant current source is connected to the electro-optical conversion device(See fig. 1 i.e. a constant current source(11) is connected to the electro-optical conversion device(12)); a constant current is input from the constant current source to the electro-optical conversion device(See fig. 1 i.e. a constant current is input from the constant current source(11) to the electro-optical conversion device(12)).
Tajima does not teach first step: a constant current source is connected to the electro-optical conversion device at the upstream side in a transmission direction thereof, and a frequency analyzer is connected to the opto-electrical conversion device at the downstream side in the transmission direction thereof; 
second step: a constant current is input from the constant current source to the electro-optical conversion device, and at the same time, an electrical signal input from the opto- electrical conversion device is analyzed with the frequency analyzer, and a waveform having a 2U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155 frequency on the horizontal axis and the intensity on the vertical axis is acquired with the frequency analyzer 3000 times in a frequency domain of 10 MHz to 3.5 GHz of the electrical signal every 0.02 seconds after the elapse of 60 seconds from the beginning of the input of the electrical signal by the constant current source, so that a baseline which is an average waveform of 3000 times is obtained;  
third step: a waveform is obtained 3000 times with the frequency analyzer every 0.02 seconds from the beginning of the input of the electrical signal by the constant current ;  
fourth step: a graph obtained by subtracting the intensity of the baseline from the intensity of the maximum intensity graph is drawn with the frequency analyzer;  
fifth step: an average value of the intensity for each specific frequency obtained by dividing the graph into 1000 in the frequency domain is calculated with the frequency analyzer; and  
sixth step: a value obtained by subtracting the average value from the maximum intensity in the graph with the frequency analyzer is obtained as a noise index (unit: dB V).  
Kasamatsu et al.(US 2002/0075909) teaches a noise index obtained by a measurement method is 10.0 dB V or less(See Paragraph 67, fig. 2 i.e. a noise index obtained by a measurement is 5dB).
Nogiwa(US 5,548,402) further teaches a constant current source is connected to the electro-optical conversion device at the upstream side in a transmission direction thereof(See Col. 3 lines 10-31, fig. 1,7 i.e. a constant current source(2c of fig. 7) is connected to the electro-optical conversion device(1a of fig. 7) at the upstream side in a transmission direction(fig. 1) thereof), and a frequency analyzer is connected to the opto-electrical conversion device at the downstream side in the transmission direction thereof(See Col. 3 lines 11-31, fig. 1 i.e. a frequency analyzer(7) is connected to the opto-electrical conversion device(6) at the downstream side in the transmission direction thereof); second step: a constant current is input from the constant current source to the electro-optical conversion (See Col. 3 lines 10-31, fig. 7 i.e. a constant current is input from the constant current source(2c) to the electro-optical conversion device(1a)), an electrical signal input from the opto- electrical conversion device is analyzed with the frequency analyzer(See Col. 3 lines 11-31, fig. 1 i.e. an electrical signal input from the opto- electrical conversion device(6) is analyzed with the frequency analyzer(7)).
However, the prior art of record fails to teach an optical transmission system for transmitting an RF signal by a frequency division multiplexing method comprising: ….a waveform having a 2U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155 frequency on the horizontal axis and the intensity on the vertical axis is acquired with the frequency analyzer 3000 times in a frequency domain of 10 MHz to 3.5 GHz of the electrical signal every 0.02 seconds after the elapse of 60 seconds from the beginning of the input of the electrical signal by the constant current source, so that a baseline which is an average waveform of 3000 times is obtained;  third step: a waveform is obtained 3000 times with the frequency analyzer every 0.02 seconds from the beginning of the input of the electrical signal by the constant current source, and a maximum intensity graph drawn as the maximum value of the intensity at each frequency in the 3000 waveforms is obtained;  fourth step: a graph obtained by subtracting the intensity of the baseline from the intensity of the maximum intensity graph is drawn with the frequency analyzer; fifth step: an average value of the intensity for each specific frequency obtained by dividing the graph into 1000 in the frequency domain is calculated with the frequency analyzer; and  sixth step: a value obtained by subtracting the average value from the maximum intensity in the graph with the frequency analyzer is obtained as a noise index (unit: dB V).  
(See Col. 3 lines 6-20, fig. 1 i.e. an electro-optical conversion device channel transmitter(T1) for receiving an RF signal(input signal)), converting the RF signal into an optical signal(See Col. 3 lines 10-15, fig. 1 i.e. semiconductor laser(12) for converting the RF signal into an optical signal), and transmitting the optical signal(See Col. 3 lines 1-5, fig. 1 i.e. transmitting the optical signal via optical fiber(5)), an optical transmission line for transmitting the optical signal transmitted from the electro-optical conversion device(See Col. 3 lines 1-5, fig. 1 i.e. an optical transmission line(5) for transmitting the optical signal transmitted from the electro-optical conversion device(T1)), and 3U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155an opto-electrical conversion device for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal(See Col. 3 lines 28-35, fig. 2 i.e. an opto-electrical conversion device(143) for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal), wherein the electro-optical conversion device includes a light source capable of emitting light at output of 0.8 mW or more(See Col. 3 lines 5-10, fig. 1 i.e. wherein the electro-optical conversion device(T1) includes a light source(13) capable of emitting light at output of 0.8 mW or more(30mW)); a constant current source is connected to the electro-optical conversion device(See fig. 1 i.e. a constant current source(11) is connected to the electro-optical conversion device(12)); a constant current is input from the constant current source to the electro-optical conversion (See fig. 1 i.e. a constant current is input from the constant current source(11) to the electro-optical conversion device(12)).
Tajima does not teach first a beam diameter (FWHM: full width at half maximum) obtained by near-field pattern measurement of the light source is 7.8µm or more, or SM (single mode) similarity of the light source obtained by a measurement method including the following seventh to eleventh steps is 0.85 or more: seventh step: a light receiving portion of a near-field pattern measurement device is disposed in a position where the most light emitted from the light source enters the light receiving portion; eighth step: a beam diameter (FWHM) and a near-field pattern (intensity distribution) of the light source are measured with the near-field pattern measurement device after the elapse of 60 seconds to 180 seconds from the beginning of the input of an electrical signal by the constant current source, and obtained; ninth step: an average value of the intensity in a circle with the center of gravity of the intensity distribution of the near-field pattern as the origin (0, 0), and having a diameter of the beam diameter (FWHM) with the origin as a center in the near-field pattern is calculated; tenth step: an average value of the intensity in a circle having a diameter of 1 m with the origin (0, 0) as a center in the near-field pattern is calculated; and eleventh step: the SM similarity is calculated by dividing the average value calculated in the tenth step by the average value calculated in the ninth step.  
Kasamatsu et al.(US 2002/0075909) teaches a noise index obtained by a measurement method is 10.0 dB V or less(See Paragraph 67, fig. 2 i.e. a noise index obtained by a measurement is 5dB).
(See Paragraph 72,80, fig. 2 i.e. a beam diameter obtained by near-field pattern measurement of the light source is 10-14µm): seventh step: a light receiving portion of a near-field pattern measurement device is disposed in a position where the most light emitted from the light source enters the light receiving portion(See Paragraph 54,79,80, fig. 1 i.e. a light receiving portion(7) of a near-field pattern measurement device is disposed in a position where the most light emitted from the light source enters the light receiving portion(7)).
However, the prior art of record fails to teach an optical transmission system for transmitting an RF signal by a frequency division multiplexing method comprising: … eighth step: a beam diameter (FWHM) and a near-field pattern (intensity distribution) of the light source are measured with the near-field pattern measurement device after the elapse of 60 seconds to 180 seconds from the beginning of the input of an electrical signal by the constant current source, and obtained; ninth step: an average value of the intensity in a circle with the center of gravity of the intensity distribution of the near-field pattern as the origin (0, 0), and having a diameter of the beam diameter (FWHM) with the origin as a center in the near-field pattern is calculated; tenth step: an average value of the intensity in a circle having a diameter of 1 m with the origin (0, 0) as a center in the near-field pattern is calculated; and eleventh step: the SM similarity is calculated by dividing the average value calculated in the tenth step by the average value calculated in the ninth step.
Claim 7 is allowed because the prior art of record, specifically  Tajima(4,933,929) teaches an electro-optical conversion device in an optical transmission system for transmitting an RF signal by a frequency division multiplexing method, the optical transmission system for transmitting comprising: the electro-optical conversion device for receiving an RF signal (See Col. 3 lines 6-20, fig. 1 i.e. an electro-optical conversion device channel transmitter(T1) for receiving an RF signal(input signal)), converting the RF signal into an optical signal(See Col. 3 lines 10-15, fig. 1 i.e. semiconductor laser(12) for converting the RF signal into an optical signal), and transmitting the optical signal (See Col. 3 lines 1-5, fig. 1 i.e. transmitting the optical signal via optical fiber(5)); an optical transmission line for transmitting the optical signal transmitted from the electro-optical conversion device(See Col. 3 lines 1-5, fig. 1 i.e. an optical transmission line(5) for transmitting the optical signal transmitted from the electro-optical conversion device(T1)); and an opto-electrical conversion device for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal (See Col. 3 lines 28-35, fig. 2 i.e. an opto-electrical conversion device(143) for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal), wherein the RF signal is capable of being converted into an optical signal(See Col. 3 lines 6-20, fig. 1 i.e. wherein the RF signal is capable of being converted into an optical signal using semiconductor laser(12)), 5U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518Amendment Under 37 C.F.R. § 1.111Customer No.: 13155 the electro-optical conversion device includes a light source capable of emitting light at output of  (See Col. 3 lines 5-10, fig. 1 i.e. wherein the electro-optical conversion device(T1) includes a light source(13) capable of emitting light at output of 0.8 mW or more(30mW)); a constant current source is connected to the electro-optical conversion device(See fig. 1 i.e. a constant current source(11) is connected to the electro-optical conversion device(12)); a constant current is input from the constant current source to the electro-optical conversion device(See fig. 1 i.e. a constant current is input from the constant current source(11) to the electro-optical conversion device(12)).
Tajima does not teach a noise index obtained by a measurement method including the following first to sixth steps is 10.0 dB V or less:  first step: a constant current source is connected to the electro-optical conversion device at the upstream side in a transmission direction thereof, and a frequency analyzer is connected to the opto-electrical conversion device at the downstream side in the transmission direction thereof,  second step: a constant current is input from the constant current source to the electro-optical conversion device, and at the same time, an electrical signal input from the opto- electrical conversion device is analyzed with the frequency analyzer, and a waveform having a frequency on the horizontal axis and the intensity on the vertical axis is acquired with the frequency analyzer 3000 times in a frequency domain of 10 MHz to 3.5 GHz of the electrical signal every 0.02 seconds after the elapse of 60 seconds from the beginning of the input of the electrical signal by the constant current source, so that a baseline which is an average waveform of 3000 times is obtained,  third step: a waveform is obtained 3000 times with the frequency analyzer every 0.02 seconds from the beginning of the input of the electrical signal by the constant current source, and a fourth step: a graph obtained by subtracting the intensity of the baseline from the intensity of the maximum intensity graph is drawn with the frequency analyzer, 6U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155fifth step: an average value of the intensity for each specific frequency obtained by dividing the graph into 1000 in the frequency domain is calculated with the frequency analyzer; and sixth step: a value obtained by subtracting the average value from the maximum intensity in the graph with the frequency analyzer is obtained as a noise index (unit: dB V).  
Kasamatsu et al.(US 2002/0075909) teaches a noise index obtained by a measurement method is 10.0 dB V or less(See Paragraph 67, fig. 2 i.e. a noise index obtained by a measurement is 5dB).
Nogiwa(US 5,548,402) further teaches a constant current source is connected to the electro-optical conversion device at the upstream side in a transmission direction thereof(See Col. 3 lines 10-31, fig. 1,7 i.e. a constant current source(2c of fig. 7) is connected to the electro-optical conversion device(1a of fig. 7) at the upstream side in a transmission direction(fig. 1) thereof), and a frequency analyzer is connected to the opto-electrical conversion device at the downstream side in the transmission direction thereof(See Col. 3 lines 11-31, fig. 1 i.e. a frequency analyzer(7) is connected to the opto-electrical conversion device(6) at the downstream side in the transmission direction thereof); second step: a constant current is input from the constant current source to the electro-optical conversion device(See Col. 3 lines 10-31, fig. 7 i.e. a constant current is input from the constant current source(2c) to the electro-optical conversion device(1a)), and at (See Col. 3 lines 11-31, fig. 1 i.e. an electrical signal input from the opto- electrical conversion device(6) is analyzed with the frequency analyzer(7)).
Sasai et al.(US 9,271,942) further teaches a transmitter(20) for receiving RF signals(radio signals) and outputting optical signals via optical fiber(207)(See Col. 24 lines 15-30, fig. 12), a receiver(21) for receiving optical signal and transmitting RF signals(radio signals) (See Col. 24 lines 30-40, fig. 12); wherein the RF signal is capable of being converted into an optical signal via second semiconductor laser(214) of the receiver(21)(See Col. 24 line 54-Col. 25 line 1, fig. 1). 5U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518Amendment Under 37 C.F.R. § 1.111Customer No.: 13155
However, the prior art of record fails to teach an optical transmission system for transmitting an RF signal by a frequency division multiplexing method comprising: ….a waveform having a frequency on the horizontal axis and the intensity on the vertical axis is acquired with the frequency analyzer 3000 times in a frequency domain of 10 MHz to 3.5 GHz of the electrical signal every 0.02 seconds after the elapse of 60 seconds from the beginning of the input of the electrical signal by the constant current source, so that a baseline which is an average waveform of 3000 times is obtained,  third step: a waveform is obtained 3000 times with the frequency analyzer every 0.02 seconds from the beginning of the input of the electrical signal by the constant current source, and a maximum intensity graph drawn as the maximum value of the intensity at each frequency in the 3000 waveforms is obtained,  fourth step: a graph obtained by subtracting the intensity of the baseline from the intensity of the maximum intensity graph is drawn with the frequency analyzer, 6U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155fifth step: an average value of the intensity for each specific frequency obtained by dividing the graph into 1000 in the frequency domain is calculated with the frequency analyzer; and sixth step: a value obtained by subtracting the average value from the maximum intensity in the graph with the frequency analyzer is obtained as a noise index (unit: dB V).  
Claim 8 is allowed because the prior art of record, specifically  Tajima(4,933,929) teaches an electro-optical conversion device in an optical transmission system for transmitting an RF signal by a frequency division multiplexing method, the optical transmission system for transmitting comprising: the electro-optical conversion device for receiving an RF signal (See Col. 3 lines 6-20, fig. 1 i.e. an electro-optical conversion device channel transmitter(T1) for receiving an RF signal(input signal)), converting the RF signal into an optical signal, and transmitting the optical signal(See Col. 3 lines 10-15, fig. 1 i.e. semiconductor laser(12) for converting the RF signal into an optical signal); an optical transmission line for transmitting the optical signal transmitted from the electro-optical conversion device (See Col. 3 lines 1-5, fig. 1 i.e. an optical transmission line(5) for transmitting the optical signal transmitted from the electro-optical conversion device(T1)); and an opto-electrical conversion device for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal (See Col. 3 lines 28-35, fig. 2 i.e. an opto-electrical conversion device(143) for converting the optical signal transmitted from the optical transmission line into an RF signal and transmitting the RF signal), wherein the RF signal is capable of being converted into an optical signal(See Col. 3 lines 6-20, fig. 1 i.e. wherein the RF signal is capable of being converted into an optical signal using semiconductor laser(12)), the electro-(See Col. 3 lines 5-10, fig. 1 i.e. wherein the electro-optical conversion device(T1) includes a light source(13) capable of emitting light at output of 0.8 mW or more(30mW)); a constant current source is connected to the electro-optical conversion device(See fig. 1 i.e. a constant current source(11) is connected to the electro-optical conversion device(12)); a constant current is input from the constant current source to the electro-optical conversion device(See fig. 1 i.e. a constant current is input from the constant current source(11) to the electro-optical conversion device(12)).
Tajima does not teach a beam diameter (FWHM: full width at half maximum) obtained by near-field pattern measurement of the light source is 7.8 m or more, or SM (single mode) similarity of the light source obtained by a measurement method including the following seventh to eleventh steps is 0.85 or more; 7U.S. Patent Appln. No. 17/312,705Attorney Docket No.: 71450.0518 Amendment Under 37 C.F.R. § 1.111Customer No.: 13155
seventh step: a light receiving portion of a near-field pattern measurement device is disposed in a position where the most light emitted from the light source enters the light receiving portion; 
Kasamatsu et al.(US 2002/0075909) teaches a noise index obtained by a measurement method is 10.0 dB V or less(See Paragraph 67, fig. 2 i.e. a noise index obtained by a measurement is 5dB).
Fukuda et al.(US 2004/0047578) further teaches a beam diameter (FWHM: full width at half maximum) obtained by near-field pattern measurement of the light source is 7.8µm or more, or SM (single mode) similarity of the light source obtained by a measurement method including the following seventh to eleventh steps is 0.85 or (See Paragraph 72,80, fig. 2 i.e. a beam diameter obtained by near-field pattern measurement of the light source is 10-14µm): seventh step: a light receiving portion of a near-field pattern measurement device is disposed in a position where the most light emitted from the light source enters the light receiving portion(See Paragraph 54,79,80, fig. 1 i.e. a light receiving portion(7) of a near-field pattern measurement device is disposed in a position where the most light emitted from the light source enters the light receiving portion(7)).
However, the prior art of record fails to teach an electro-optical conversion device in an optical transmission system for transmitting an RF signal by a frequency division multiplexing method, the optical transmission system for transmitting comprising:… eighth step: a beam diameter (FWHM) and a near-field pattern (intensity distribution) of the light source are measured with the near-field pattern measurement device after the elapse of 60 seconds to 180 seconds from the beginning of the input of an electrical signal by the constant current source, and obtained; ninth step: an average value of the intensity in a circle with the center of gravity of the intensity distribution of the near-field pattern as the origin (0, 0), and having a diameter of the beam diameter (FWHM) with the origin as a center in the near-field pattern is calculated; tenth step: an average value of the intensity in a circle having a diameter of 1 m with the origin (0, 0) as a center in the near-field pattern is calculated; and eleventh step: the SM similarity is calculated by dividing the average value calculated in the tenth step by the average value calculated in the ninth step.  
Claims 3-6,9,10 are allowed due to their dependency to allowed claims 1,7.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET WOLDEKIDAN whose telephone number is (571)270-5145.  The examiner can normally be reached on 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIBRET A WOLDEKIDAN/Primary Examiner, Art Unit 2637